Name: Commission Regulation (EEC) No 2696/90 of 20 September 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 9 . 90 Official Journal of the European Communities No L 260/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2696/90 of 20 September 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (J), as last amended by Regulation (EEC) No 2631 /90 (4); "Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 12 to 18 September 1990 for the Greek drachma lead, pursuant to Article 9 (2) of Regu ­ lation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3 , 5, 7, 8 and 10 in Annex I is replaced by that in Annex I hereto . 2 . Annexes II and III B are replaced by Annexes II and III B to this Regulation . Article 2 This Regulation shall enter into force on 24 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 September 1990. For the Commission Ray MAC SHARRY Member ofthe Commission 1) OJ No L 164, 24 . 6 . 1985, p. 6 . J) OJ No L 201 , 31 . 7 . 1990, p. 9 . &gt;) OJ No L 122, 14 . 5 . 1990, p. 1 . *) OJ No L 253 , 17 . 9 . 1990, p. 1 . ') OJ No L 310, 21 . 11 . 1985, p. 4 . 4) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 260/2 Official Journal of the European Communities 24 . 9 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF ' Dr £ Irl Esc  1 000 kg  350,4 350.4 490.5 490,5 350,4 350.4 332,9 332,9 332,9 319.5 319,5 350,4 350.4 332,9 332,9 424.8 400,3 490.5 157.7 339,5 325.9 339,5 339,5 630.3 458.8 447.4 508,0 508,0 508,0 357.4 339.5 466,0 339,5 339,5 357.4 339.5 339,5 0709 90 60 0712 90 19 1001 10 10 1001 10 90 ltfOl 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285. 7286 24 . 9. 90 Official Journal of the European Communities No L 260/3 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom ­ £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 000 kg  325,9 357.4 339.5 339,5 339,5 466,0 325,9 575,2 357.4 339.5 385.4 339.5 339,5 339.5 466.0 532.6 339,5 325,9 575,2 447,4 325,9 325,9 357,4 357,4 357,4 357.4 339.5 339,5 339,5 357.4 339.5 339,5 339,5 357.4 339.5 339,5 339.5 262,8 105.1 623.6 466.0 592,5 442.7 515,9 592.1 11-4 11-4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 No L 260/4 Official Journal of the European Communities 24. 9. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­  lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I ||I - 1 000 kg - 1108 11 00 11-5 7295 O 592,1 1108 12 00 11-5 7294 Il ' 529,0 11-5 7295 C) / 529,0 1108 13 00 11-6 7296 \ I 529,0 11-6 7297 C) 529,0 1108 14 00 11-5 7294 \ 529,0 11-5 7295 O 529,0 1108 19 90 11-5 7294 \ 529,0 11-5 7295 O 529,0 1109 00 00 l l 805,8 1702 30 91 17-9 7318 \ 690,2 1702 30 99 17-9 7318 \ 529,0 1702 40 90 \ \ 529,0 1702 90 50 \ \ 529,0 1702 90 75 \ \ I 721,7 1702 90 79 \ \ 504,5 2106 90 55 \ 529,0 2302 10 10 23-1 7622 \  23-1 7623 \ 144,7 2302 10 90 I Ill 299,7 2302 20 10 \ 144,7 2302 20 90 \ 299,7 2302 30 10 I II\ 144,7 2302 30 90 \ 310,1 2302 40 10 Il\ 144,7 2302 40 90 I Il\ 310,1 2303 10 11 \ 700,7 2309 10 11 23-2 7624 o  23-2 7625 O 42,0 2309 10 13 23-8 7541 OO  &lt; 23-8 7542 00 5 600,0 23-8 7543 00 11 200,0 23-8 7547 oo  23-8 7548 00 8 828,2 23-8 7549 oo 17 656,4 23-8 7550 00 42,0 23-8 7551 00 5 642,0 23-8 7552 oo r 11 242,0 23-8 7629 00 42,0 23-8 7630 00 8 870,2 23-8 7631 00 17 698,4 2309 10 31 23-3 7624 0  23-3 7691 o 133,1 2309 10 33 23-9 7541 00  23-9 7542 00 5 600^0 24 . 9. 90 Official Journal of the European Communities No L 260/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I - 1 000 kg - 2309 10 33 23-9 7543 oo 11 200,0 23-9 7547 oo  23-9 7548 oo 8 828,2 23-9 7549 oo 17 656,4 23-9 7645 oo 133,1 23-9 7646 oo 5 733,1 23-9 7647 oo 11 333,1 23-9 7651 oo 133,1 23-9 7652 oo 8 961,3 23-9 7653 00 17 789,5 2309 10 51 23-4 7624 0  23-4 7692 o 262,8 2309 10 53 23-10 7541 oo  ' 23-10 7542 oo ' 5 600,0 23-10 7543 oo l 11 200,0 23-10 7547 oo l  23-10 7548 oo 8 828,2 23-10 7549 00 l 17 656,4 23-10 7654 00 ' 262,8 23-10 7655 oo 5 862,8 . 23-10 7656 oo 11 462,8 23-10 7660 oo 262,8 23-10 7661 oo 9 091,0 23-10 7662 00 17 919,2 2309 90 31 23-5 7624 o \ \  23-5 7693 Inl 42,0 . 2309 90 33 23-11 7541 00 I  I 23-11 7542 00 5 600,0 23-11 7543 oo , 11 200,0 , 23-11 7547 oo \  23-11 7548 oo 8 828,2 23-11 7549 oo 17 656,4 l 23-11 7663 oo 42,0 23-11 7664 oo 5 642,0 23-11 7665 oo 11 242,0 23-11 7669 oo 42,0 23-11 7670 00 I 8 870,2 23-11 7671 00 \ 17 698,4 2309 90 41 23-6 7624 0  23-6 7694 o l 133,1 2309 90 43 23-12 7541 oo \  23-12 7542 oo 5 600,0 l 23-12 7543 oo I l 11 200,0 23-12 7547 oo  23-12 7548 oo 8 828,2 No L 260/6 Official Journal of the European Communities 24 . 9 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1DM Pta £ Bfrs/Lfrs Dkr yt FF Dr £ Irl Esc 2309 90 43 2309 90 51 2309 90 53  1 000 kg  17 656,4 133,1 5 733,1 11 333,1 133,1 8 961,3 17 789,5 262,8 5 600,0 11 200,0 8 828,2 ' 17 656,4 262,8 5 862,8 11 462,8 262,8 9 091,0 17 919,2 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 (2X') (2X') ('X') ('X') (2X') (2X') (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. C) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code . T 24 . 9. 90 Official Journal of the European Communities No L 260/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg live weight - C) (') C) o 3 891,6 3 891,6 3 891,6 3 891,6 3 891,6 ¢ 100 kg net weight - o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 7 394,1 7 394,1 7 394,1 7 394,1 5 915,3 5 915,3 8 872,9 8 872,9 5 915,3 10 118,2 6 576,8 6 576,8 1 052,3 1 052,3 5 261,5 1 644,2 1 644,2 8 221,1 5 261,5 8 221,1 8 221,1 1 644,2 8 221,1 10 118,2 8 221,1 5 915,3 8 444,8 8 444,8 8 444,8 8 444,8 5 059,1 3 385,7 3 385,7 O O O C)C) O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 No L 260/8 Official Journal of the European Communities 24 . 9 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 24 . 9 . 90 Official Journal of the European Communities No L 260/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Id Esc - 100 kg  a + e 4 414,1 2 882,4 4 414,1 d + f d+f a+c 2 882,4 a + c a+c a+c a+c a+c+f a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 2 882,4 Table Additionalcode Notes 04-1 7058 \ 04-3 7059 I 04-3 7074 l 04-3 7079 I 04-4 7089 \ 04-4 7089 \ 04-2 7744 \ 04-6 7098 I 04-6 7099 \ 04-6 7114 \ 04-2 7744 I 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 - I 04-2 7744 \ 04-2 7744 I 04-2 7744 . 04-2 7744 04-2 7744 04-2 7744 l 04-5 7093 II 04-5 7094 II 04-5 7097 \ 04-6 7098 Il 04-6 7099 II 04-6 7114 04-2 7744 04-4 7089 II 04-2 7744 II 04-2 7744 II 04-2 7744 II 04-2 7744 Il 04-2 7744 II 04-2 7744 I 04-2 7744 II 04-2 7744 Il 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 ^ 0403 90 53 ' 0403 90 59 0403 90 61 0403 90 63 0403 90 69 4 414,1 2 882,4 a+c a+c d+f a+c+f a+c+f a+c a + c a+c a + c+f a+c+f a+c+f Official Journal of the European Communities 24 . 9 . 90No L 260/ 10 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta  100 kg  a + c a + c a+c \ a + c a + c a+c a + c+f a + c + f a + c+f a + c+f a + c + f a+c + f 3 246,6 3 327,7 3 487,9 3 575,1 3 992,4 4 092,2 7 312,1 7 494,9 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406-20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 ' 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b x coef b x coef b x coef b b x coef 5 488,4 6 266,7 3 773,3 4 910,2 1 715,1 2 494,8 6 266,7 4 910,2 2 494,8 6 266,7 8 497,2 2 253,5 24. 9 . 90 Official Journal of the European Communities No L 260/ 11 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  0406 30 10 04-10 7237 3 305,3 04-10 7238 4 809,4 04-10 7239 5 703,5 0406 30 31 04-10 7235  \ 04-10 7236 2 253,5 \ 04-10 7237 3 305,3 04-10 7238 4 809,4 0406 30 39 04-10 7235  04-10 7238 \ ¢ 4 809,4 04-10 7239 5 703,5 0406 3,0 90 I \ 5 703,5 0406 40- 00 04-11 7240 I  04-11 7241 \ 5 931,9 0406 90 11 04-12 7242 \ 4 910,2 04-12 7243 I  \ 04-12 7244 \ 5 488,4 04-12 7245 \ 6 266,7 04-12 7246 \ 3 773,3 04-12 7247 \ 4 910,2 0406 90 13 04-13 7248 . \  04-13 7250 \ 7 334,4 0406 90 15 04-13 7248 \  04-13 7250 \ 7 334,4 0406 90 17 04-13 7248 \  04-13 7249 \ 4 910,2 \ 04-13 7250 l 7 334,4 0406 90 19  0406 90 21 04-14 7251  04-14 7252 \\ 6 720,9 0406 90 23 04-15 7254  04-15 7255 II 5 488,4 04-15 7256 6 266,7 04-15 7257 II 3 773,3 04-15 7258 4 910,2 0406 90 25 04-15 7254 Il  04-15 7255 5 488,4 04-15 7256 Il 6 266,7 04-15 7257 II 3 773,3 04-15 7258 I. \ , 4 910,2 0406 90 27 04-15 7254 Il  04-15 7255 5 488,4 04-15 7256 II 6 266,7 04-15 7257 II 3 773,3 04-15 7258 4 910,2 0406 90 29 04-15 7253  No L 260/ 12 Official Journal of the European Communities 24 . 9 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code Tabl&lt; additionalcode Notes  100 kg  5 488,4 6 266,7 3 773,3 4 910,2 5 488,4 6 266,7 3 773,3 4 910,2 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7999 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 4-16 4-16 4-16 4-16 4-16 4-16 4-16 4-16 4-16 4-15 4-15 4-15 4-15 4-15 4-15 4-15 4-15 4-15 4-15 4-15 04-8 04-8 04-8 04-8 5 488,4 6 266,7 3 773,3 4 910,2 5 488,4 6 266,7 3 773,3 4 910,2 5 488,4 6 266,7 3 773,3 4 910,2 5 488,4 6 266,7 3 773,3 4 910,2 5 488,4 6 266,7 3 773,3 4 910,2 8 497,2 5 488,4 6 266,7 3 773,3 24. 9 . 90 Official Journal of the European Communities No L 260/ 13 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l  100 kg  0406 90 71 04-8 7230 4 910,2 0406 90 73 04-16 7259  .I 04-16 7274 I 5 488,4 04-16 7277 \ 6 266,7 04-16 7278 I 3 773,3 04-16 7279 \ 4 910,2 0406 90 75 04-16 7259 I  04-16 7274 I 5 488,4 04-16 7277 \ 6 266,7 04-16 7278 I 3 773,3 04-16 7279 \ 4 910,2 0406 90 77 04-16 7259 \  04-16 7274 I 5 488,4 04-16 7277 I 6 266,7 04-16 7278 \ 3 773,3 , 04-16 7279 I 4 910,2 0406 90 79 04-16 7259 \  04-16 7274 \ 5 488,4 04-16 7277 \ 6 266,7 04-16 7278 \ 3 773,3 04-16 7279 \ 4 910,2 0406 90 81 04-16 7259 \  04-16 7274 . 5 488,4 04-16 7277 || 6 266,7 04-16 7278 3 773,3 \ 04-16 7279 li 4 910,2/ 0406 90 83 0406 90 85 04-16 7259 Il\  ' 04-16 7274 5 488,4 04-16 7277 6 266,7 04-16 7278 l .\ 3 773,3 04-16 7279 II 4 910,2 0406 90 89 04-15 7253 II  04-15 7254  I 04-15 7255 II 5 488,4 04-15 7256 li 6 266,7 04-15 7257 li 3 773,3 04-15 7258 li 4 910,2 0406 90 91 04-8 7226 ||  04-8 7231 1 715,1 04-8 7232 . 2 494,8 0406 90 93 04-8 7226 li  04-8 7231 1 715,1 04-8 7232 Il 2 494,8 0406 90 97 04-8 7226 li  No L 260/ 14 Official Journal of the European Communities 24 . 9 . 90 CN code Table Additionalcode Notes Positive Negative Germany I ! DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit , France FF Greece Dr Ireland £ Irl Portugal Esc \ .I II  100 kg  0406 90 97 04-8 7228 Il 6 266,7 04-8 7230 liI-I 4 910,2 04-8 7232 li 2 494,8 0406 90 99 04-8 7226  04-8 7228 6 266,7 04-8 7230 4 910,2 04-8 7232 2 494,8 2309 10 15 23-14 7553 560,0 23-14 7554 Il 1 120,0 23-14 7555 II 1 680,0 23-14 7556 Il 2 100,0 23-14 7557 2 352,0 23-14 7558 2 520,0 23-14 7579 882,8 23-14 7580 \ 1 765,6 23-14 7581 I 2 648,5 23-14 7582 \ 3 310,6 23-14 7583 \ Il 3 707,8 23-14 7584 l Il - 3 972,7 23-14 7885 \ Il  2309 10 19 23-14 7553 I Il 560,0 23-14 7554 \ 1 120,0 23-14 7555 \ 1 680,0 23-14 7556 I 2 100,0 23-14 7557 ' I 2 352,0 23-14 7558 \ \ 2 520,0 23-14 7579 \ \ 882,8 23-14 7580 I 1 765,6 23-14 7581 \ 2 648,5 23-14 7582 \ 3 310,6 23-14 7583 I 3 707,8 23-14 7584 \ 3 972,7 23-14 7885 \ \  2309 10 39 23-14 7553 l \ 560,0 23-14 7554 \ 1 120,0 23-14 7555 \ 1 680,0 23-14 7556 \ 2 100,0 23-14 7557 \ 2 352,0 23-14 7558 \ » 2 520,0 23-14 7579 \ 882,8 23-14 7580 \ 1 765,6 23-14 7581 l 2 648,5 23-14 7582 \ 3 310,6 23-14 7583 \ 3 707,8 23-14 7584 \ I 3 972,7 24 . 9 . 90 Official Journal of the European Communities No L 260/ 15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  2309 10 39 23-14 7885  2309 10 59 23-14 7553 560,0 23-14 7554 1 120,0 23-14 7555 1 680,0 23-14 7556 2 100,0 23-14 7557 2 352,0 23-14 7558 l 2 520,0 23-14 7579 882,8 23-14 7580 I i 1 765,6 t 23-14 7581 2 648,5 23-14 7582 I I 3 310,6 23-14 7583 3 707,8 23-14 . 7584 \ 3 972,7 23-14 7885 \  2309 10 70 23-14 7553 \ 560,0 23-14 7554 \ 1 120,0 23-14 7555 I 1 680,0 23-14 7556 ­ l * 2 100,0 23-14 7557 I 2 352,0 23-14 7558 \ 2 520,0 23-14 7579 \ 882,8 23-14 7580 \ 1 765,6 23-14 7581 \ 2 648,5 » 23-14 7582 III 3 310,6 23-14 7583 II 3 707,8 23-14 7584 3 972,7 23-14 7885 Il  2309 90 35 23-14 7553 560,0 23-14 7554 \ 1 120,0 \ 23-14 7555 1 680,0 23-14 7556 2 100,0 23-14 7557 2 352,0 23-14 7558 li 2 520,0 23-14 - 7579 882,8 23-14 7580 li 1 765,6 23-14 7581 2 648,5 23-14 7582 3 310,6 23-14 7583 \\\ 3 707,8 23-14 7584 3 972,7 23-14 7885 li  2309 90 39 23-14 7553 Il 560,0 23-14 7554 II 1 120,0 23-14 7555 I 1 680,0 23-14 7556 2 100,0 23-14 7557 li 2 352,0 No L 260/ 16 Official Journal of the European Communities 24 . 9. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  2309 90 39 23-14 7558 \\ 2 520,0 23-14 7579 Il 882,8 23-14 7580 1 765,6 23-14 7581 2 648,5 i 23-14 7582 3 310,6 23-14 7583 3 707,8 23-14 7584 li 3 972,7 23-14 7885 Il  2309 90 49 23-14 7553 Il 560,0 23-14 7554 \\ 1 120,0 23-14 7555 Il 1 680,0 23-14 7556 2 100,0 23-14 7557 II 2 352,0 23-14 7558 2 520,0 23-14 7579 882,8 23-14 7580 \ 1 765,6 23-14 7581 Il 2 648,5 23-14 7582 \ \ ¢ 3 310,6 23-14 7583 3 707,8 23-14 7584 \ 3 972,7 23-14 7885 Il -  2309 90 59 23-14 7553 \ 560,0 23-14 7554 Il 1 120,0 23-14 7555 Il 1 680,0 23-14 7556 \ 2 100,0 23-14 7557 2 352,0 23-14 7558 \ \ 2 520,0 23-14 7579 882,8 23-14 7580 \ 1 765,6 23-14 7581 \ 2 648,5 23-14 7582 l 3 310,6 23-14 7583 l 3 707,8 23-14 7584 \ 3 972,7 23-14 7885 l i  2309 90 70 23-14 7553 \ 560,0 23-14 7554 \ 1 120,0 23-14 7555 \ \ 1 680,0 23-14 7556 l \ 2 100,0 23-14 7557 \ \ 2 352,0 23-14 7558 \ \ 2 520,0 23-14 7579 \ \ 882,8 23-14 7580 l \ 1 765,6 1 23-14 7581 \ \ 2 648,5 23-14 7582 3 310,6 23-14 7583 I 3 707,8 24 . 9 . 90 ' Official Journal of the European Communities No L 260/ 17 I \ Positive e ¢ Negative CN code Table Additionalcode Notes Germany Nether-, lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885 ¢  100 kg  3 972,7 a H  % milk fat/ 100 kg product - 81,6 89,5 ¢ °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 37,7  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 44,1 ¢ % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 3,4 f  % sucrose/ 100 kg product  1,2 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. ( No L 260/ 18 Official Journal of the European Communities 24 . 9. 90 PART 7 SECTOR SUGAR Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1701 11 10 17-5 17-5 7334 7335 0  100 kg  103,9 103,9 1701 11 90 17-5 17-5 7334 7335 C) 103,9 103,9 1701 12 10 17-5 17-5 7334 7335 (') 103,9 103,9 1701 12 90 17-5 17-5 7334 7335 0 I 103,9103,9 1701 91 00 17-6 7337 0 124,7 1701 99 10 17-7 7340 li 124,7 1701 99 90 17-7 7340 \\ 124,7 1702 30 10 17-7 7340  100 kg of dry matter  124,7 1702 40 10 17-7 7340 ll 124,7 1702 60 10 17-7 7340 II 124,7 1702 60 90 17-10 7345 (J) - % sucrose content and 100 kg net  1,247 17-10 7346 0 1,247 17-10 7347 (J) 1,247 1702 90 30 17-7 7340 \  100 kg of dry matter 124,7 1702 90 60 17-11 7349 0 - % sucrose content and 100 kg net  1,247 17-11 7350 0 1,247 17-11 7351 0 1,247 1702 90 71 17-12 7353 0 1,247 1702 90 90 17-10 17-10 17-8 7345 7346 7347 0 0 (J) 1,247 1,247 1,247 2106 90 30 21-5 7419  100 kg of dry matter  124,7 2106 90 59 21-6 7423 0 °/o sucrose content and 100 kg net  1,247 21-6 7424 0 1,247 \ 21-6 7425 0 1,247 24 . 9. 90 Official Journal of the European Communities No L 260/19 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports . No L 260/20 Official Journal of the European Communities 24. 9 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc - 100 kg  3 972,7 4 420,3 6 255,4 655,1 992,3 3 972,7 4 420,3 6 255,4 655,1 992,3 1 011,8 1 011,8 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 . 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 ­ 18-4 18-4 18-4 18-1 18-1 24 . 9 . 90 Official Journal of the European Communities No L 260/21 . Positive Negative Table Additionalcode Germany Spam Denmark Italy France Greece Ireland Portugal CN code Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  $ 7632 * * * * #  » » * * * * 7633 7634 « ¢ * * * * * 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 .90 60 1905 90 90 . 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 866,2 1 039,1 1 306,4 1 569,5 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642 No L 260/22 Official Journal of the European Communities 24 . 9 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ¢ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \  100 kg  2905 44 19 I \ \ I  2905 44 91 I \ \ '  2905 44 99 I \ \ I  3505 10 10 I \ \ I.  3505 10 90 II\ \  3823 60 11 II\ \  3823 60 19 II\ \  3823 60 91 II\ \  3823 60 99 ||\ \   II 7001 1 I   || 7002 \   Il . 7003 \   7004 l   7005 \   l 7006 l v   7007 l .   Il 7008 l   || 7009 l   II 7010 l   || 7011 \   I 7012   \ 7013   || 7015   7016  .  || 7017 I   || 7020 I   7021   || 7022 I 606,7  Il 7023 I 629,1  7024 I 660,6  7025 I «   7026 \   || 7027 I 620,5  II 7028 I l 642,9  II 7029 I 674,4  Il 7030   Il 7031 I 612,7  II 7032 636,3  II 7033 \ 658,7  7035 I 602,8  II 7036 I 629,7 ¢ » II 7037 I 653,3  II 7040 \ - 1 668,5 . .  II 7041 \ 1 695,4  || 7042 1 719,0 24. 9 . 90 Official Journal of the European Communities No L 260/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I || ||  100 kg   7043 IlIl 1 741,4  Il 7044 II 1 772,9  7045 Il 1 682,3  Il 7046 Il , 1 709,2 _ Il 7047 IlIl 1 732,8  I 7048 Il 1 755,2  7049 II 1 786,7  I 7050 1 698,1  7051 Il 1 725,0  7052 Il 1 748,6  7053 Il 1 771,0  7055 II 1715,1  7056 Il\ 1 742,0  I 7057 \ 1 765,6  7060. l \ 2 979,5  7061 l 3 006,4  7062 I 3 030,0  I 7063 \ 3 052,4  7064 \ 3 083,9  7065 \ 2 993,3  . 7066 l 3 020,2  l 7067 \ \ 3 043,8  7068 \ \ 3 066,2  7069 l 3 097,7  l 7070 \ \ 3 009,1  I 7071 l 3 036,0  7072 \ \ 3 059,6  7073 \ \ 3 082,0  7075 \ 3 026,1  7076 l \ 3 053,0  7077 \ \ 3 076,6  7080 l \ 5 800,1  7081 \ \ 5 827,0  7082 l \ 5 850,6  \ 7083 \ \ 5 873,0  7084 \ \ 5 904,5  7085 l \ 5 813,9  7086 I \ 5 840,8  7087 \ l 5 864,4  7088 \ \ 5 886,8  7090 l 5 829,7  7091 \ l 5 856,6  7092 l 5 880,2 .  7095 l l 5 846,7  7096 I 5 873,6 No L 260/24 Official Journal of the European Communities 24 . 9 . 90 CN code Table Additionalcode Notes Positive . Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   7100 (')   \ 7101 o   II 7102 0  ^  || 7103 0   I 7104 0   II 7105 0 ¢   I 7106 0   II 7107 0   7108 0   \ 7109 0   \ 7110 O   \ 7111 C)   7112 (')   I 7113 0   \ 7115 0   7116 0   \ 7117 0   7120 0 . 758,6  7121 0 785,5  7122 809,1 .  \ 7123 0 831,5 i I 7124 (') 863,0  I 7125 0 772,4  7126 C) 799,3  7127 0 822,9  7128 O 845,3  7129 0 876,8  7130 0 788,2  \ 7131 0 815,1  I 7132 0) 838,7  7133 ( l) 861,1  || 7135 O 805,2  Il 7136 C) 832,1  || 7137 C) 855,7  II 7140 0 1 870,9  II 7141 C) 1 897,8  7142 C) 1 921,4  || 7143 C) l 1 943,8  7144 o I. 1 975,3  Il ' 7145 C) 1 884,7  7146 (') , 1 911,6  7147 0 1 935,2  || 7148 C) 1 957,6  II 7149 C) 1 989,1  II 7150 C) 1 900,5 24. 9. 90 Official Journal of the European Communities No L 260/25 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I li DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc / 7151 n  100 kg  1 927,4  II 7152 C) 1 951,0  \\ 7153 C) 1 973,4  Il 7155 O 1 917,5 '  Il 7156 O 1 944,4  ll 7157 C) , 1 968,0  ll 7160 o 3 181,9  ll 7161 o 3 208,8  Il 7162 o ,3 232,4  \ 7163 n 3 254,8  || 7164 o 3 286,3  \ 7165 C) 3 195,7  l 7166 C) 3 222,6  7167 3 246,2  7168 C) 3 268,6  l 7169 C) 3 300,1  7170 o 3 211,5  I 7171 . (') 3 238,4  7172 o 3 262,0  7173 C) 3 284,4  Il 7175 C) 3 228,5  7176 7177 C) 0 3 255,4 3 279,0  7180 7181 C&gt; (') 6 002,5 6 029,4  \ 7182 C) 6 053,0  7183 (') 6 075,4  \\ 7185 (') 6 016,3  II 7186 C) 6 043,2  7187 C) 6 066,8  7188 0 6 089,2  l 7190 0 6 032,1  7191 C) 6 059,0 ¢  \ 7192 C) 6 082,6  \\ 7195 o 6 049,1  I 7196 C) 6 076,0  \ 7200 1 360,8  \ 7201 C) 1 387,7  ¢ 7202 C) 1 411,3  7203 0 1 433,7  7204 0 1 465,2  \ 7205 C) 1 374,6  7206 C) 1 401,5  \ 7207 C) 1 425,1  \ 7208 C) 1 447,5 / No L 260/26 Official Journal of the European Communities 24 . 9 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ' France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  100 kg   \ 7209 o \ 1 479,0  I 7210 o 1 390,4  7211 (') 1 417,3  I 7212 (') 1 440,9 ¢  \ 7213 n 1 463,3 I 7215 o 1 407,4  \ 7216 C) 1 434,3  I 7217 C) l 1 457,9  I 7220 o 1 424,6  I 7221 0 1 451,5  I 7260 3 225,3  * \ 7261 0 3 252,2  7262 (') 3 275,8  I 7263 0 3 298,2  7264 0 3 329,7  I 7265 C) 3 239,1  I 7266 o 3 266,0  \ 7267 0 3 289,6  7268 (') 3 312,0  I 7269 (') 3 343,5  \ 7270 o 3 254,9  7271 (') 3 281,8  7272 o 3 305,4  \ 7273 C) 3 327,8  7275 C) 3 271,9  7276 0) 3 298,8  7300 0 1 811,8  7301 I 1 838,7  7302 0 1 862,3  I 7303 C) 1 884,7  7304 (') 1 916,2  7305 (') 1 825,6  II 7306 n 1 852,5  7307 C) 1 876,1  I 7308 o 1 898,5  7309 o \ 1 930,0  7310 0 1 84i,4  \ 7311 o 1 868,3  I 7312 ( ¢) 1 891,9  II 7313 o 1 914,3  Il 7315 0 1 858,4  Il 7316 C) 1 885,3  li 7317 (') 1 908,9  II 7320 0 1 875,6  I 7321 0 \ 1 902,5 24 . 9. 90 Official Journal of the European Communities No L 260/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc I I ||  100 kg   Il 7360 o 3 495,1  ll 7361 o 3 522,0  \ 7362 o 3 545,6  II 7363 C) 3 568,0  l 7364 (') 3 599,5  \\ 7365 o 3 508,9  \ 7366 0 ¢ 3 535,8  \ 7367 C) 3 559,4  l 7368 o 3 581,8  7369 0 3 613,3  7370 C) 3 524,7  I 7371 0 3 551,6  7372 C) 3 575,2  7373 C) 3 597,6  \ 7375 o 3 541,7  7376 (l) 3 568,6  l 7378 C) 3 558,9  7400 (') 2 258,2  \ 7401 C) 2 285,1  7402 C) 2 308,7  7403 o 2 331,1  l 7404 C) 2 362,6  7405 0 2 272,0  \ 7406 C) 2 298,9  \ 7407 C) 2 322,5  \ 7408 . C) 2 344,9  ' 7409 (') ¢ 2 376,4  \ 7410 0 2 287,8  \ 7411 (') 2 314,7  \ 7412 o 2 338,3  \ 7413 o 2 360,7  7415 O 2 304,8  \ 7416 C) 2 331,7  \ 7417 C) 2 355,3  7420 C) 2 322,0  7421 (') 2 348,9  \ 7460 C) 3 725,3  7461 C) 3 752,2  7462 C) 3 775,8  7463 o 3 798,2  7464 (') 3 829,7  7465 C) 3 739,1  7466 (') 3 766,0  7467 n 3 789,6  7468 (') 3 812,0 Official Journal of the European Communities 24 . 9 . 90No L 260/28 Wu -k ... ' CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  \ \ \  100 kg   I 7470 /i \ 3 754,9  7471 ' 0 3 781,8  l 7472 (') 3 805,4  I 7475 0 3 771,9  1 7476 0 3 798,8  7500 o 2 610,2 I 7501 ( l ) 2 637,1 7502 o 2 660,7 l 7503 n 2 683,1  l 7504 0 2 714,6 \ 7505 0 2 624,0 I 7506 0 2 650,9  7507 0 ' 2 674,5  I 7508 O 2 696,9  I 7509 0 2 728,4  l 7510 0 2 639,8  7511 0 2 666,7  II 7512 0) 2 690,3  \ 7513 o 2 712,7  I 7515 0 2 656,8  Il 7516 o 2 683,7  II 7517 (') 2 707,3  I\ 7520 o \ 2 674,0  7521 C) 2 700,9  Il 7560 0 3 931,3  7561 o 4 117,2 Il 7562 O 3 981,8 II 7563 0 4 004,2 li 7564 0 4 035,7 Il 7565 0 3 945,1 II 7566 0 3 972,0  II 7567 (') 3 995,6  Il 7568 C) 4 018,0 7570 o 3 960,9 II 7571 0 \ 3 987,8  II 7572 o 4 011,4 II 7575 0 I 3 977,9  7576 C) I 4 004,8  \\ 7600 o 3 942,5  Il 7601 o 3 969,4 II 7602 0 3 993,0  Il 7603 0 4 015,4  \\ 7604 0 4 046,9 li 7605 0 3 956,3 ¢  II 7606 0 3 983,2 24 . 9 . 90 Official Journal of the European Communities No L 260/29 ' CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark . Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg   || 7607 ( 1) 4 006,8  II 7608 O \ 4 029,2  || 7609 o 4 060,7  || 7610 0 3 972,1  II 7611 0) 3 999,0  7612 o 4 022,6  Ll 7613 0 I 4 045,0  7615 0 3 989,1  II 7616 C) 4 016,0  '  7620 0) 4 006,3  7700 0 I 4 545,0  \ 7701 0 4 571,9  \ 7702 4 595,5  Il 7703 o 4 617,9  \\ 7705 0 4 558,8  II 7706 ( l) 4 585,7  || 7707 o 4 609,3  II 7708 o 4 631,7  7710 0 4 574,6  7711 0 4 601,5 -  I. ! 7712 0 4 625,1  7715 C) 4 591,6  I 7716 0 4 618,5 ¢  II 7720 0 4 249,6  II 7721 0 4 276,5  l 7722 / \ / 4 300,1  II 7723 0) 4 322,5  7725 0 4 263,4  7726 v 4 290,3  I 7727 o 4 313,9  7728 o 4 336,3  I 7730 4 279,2  l 7731 (l) i 4 306,1  \ 7732 O 4 329,7  \ 7735 0) 4 296,2  \ 7736 C) 4 323,1  \ 7740 0 5 463,8  \ 7741 o 5 490,7  l 7742 C) 5 514,3  \ 7745 C) 5 477,6  l 7746 (') 5 504,5  7747 C) 5 528,1  7750 C) 5 493,4  7751 C) 5 520,3  \ 7758  ¢ 24 . 9 . 90No L 260/30 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I  100 kg   \ 7759 I  7760 0 6 678,0 I 7761 (') . 6 704,9  7762 0 6 728,5  7765 0 6 691,8  \ 7766 O 6 718,7 7768 \ 620,0  7769 \ ! 646,9 I 7770 o 6 707,6 7771 0 6 734,5 7778 l 1 732,3 \ 7779 \ 1 759,2  \ 7780 0 7 892,1  7781 C) 7 919,0 7785 C) 7 905,9  \ 7786 o I. 7 932,8  I 7788 3 043,3  7789 3 070,2  l 7798 (')   \ 7799 C)   7800 II \ 8 263,2  Il 7801 Il 8 290,1  7802 8 313,7  || 7805 8 277,0 li 7806 . 8 303,9  II 7807 II 8 327,5  7808 o 822,4 II 7809 0 849,3  II 7810 II 8 292,8 || 7811 II 8 319,7 7818 0 \ 1 934,7  7819 0 I 1 961,6 || 7820 0 8 465,6  || 7821 (') 8 492,5  li 7822 0 8 516,1  li 7825 0 \ 8 479,4 II 7826 0 8 506,3  li 7827 ( l ) \ 8 529,9  7828 o 3 245,7  II 7829 0 3 272,6  7830 o 8 495,2  || 7831 C) 8 522,1  II 7838 0 \ 3 289,1  li 7840 o   || 7841 0) \  24 . 9. 90 Official Journal of the European Communities No L 260/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ II \  100 kg   Il 7842 C) Il   II 7843 0 Il   7844 C) '   I 7845 o \   7846 (') Il   I 7847 n   I 7848 C) \   \ 7849 .o   \ 7850 C)  ¢  I 7851 C) \   I 7852 o   ¢ 7853 \   || 7855 ( i)   || 7856 C)   \ 7857 o   i 7858 C) \   \ 7859 (') \  .  I 7860 \ 674,5  7861 (') \ 701,4  7862 0 \ 725,0  \ 7863 n \ 747,4  \ 7864 C) \ 778,9  \ 7865 \ 688,3  I 7866 C) \ 715,2  \ 7867 C) \ ' 738,8  \ 7868 o \ 761,2  \ 7869 o \ 792,7  II 7870 C) \ 704,1  || 7871 o \ 731,0  || 7872 o \ 754,6  II 7873 o \ 777,0 -  I 7875 0 \ 721,1  I 7876 (') \ 748,0  7877 C) \ 771,6  , II 7878 C) 738,3  I 7879 C) 765,2  I 7900 944,4  7901 0 \ 971,3  I . 7902 (') \ 994,9  \ 7903 C) \ 1 017,3  7904 C) \ 1 048,8  I 7905 o \ 958,2  \ 7906 0 \ 985,1  \ 7907 0 \ 1 008,7  I 7908 (') \ 1 031,1 Official Journal of the European Communities 24 . 9 . 90 » No L 260/32 CN code Table Additionalcode Notes Positive Negative 1 Germany - DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \ \  100 kg   I 7909 0 1 062,6 I 7910 O 974,0 I 7911 0 1 000,9 I 7912 0 1 024,5 I 7913 C) 1 046,9 \ 7915 0 991,0  7916 0 1 017,9 l 7917 0 1 1 041,5 Il 7918 0 1 008,2  Il 7919 O 1 035,1 || 7940 0 1 349,1  II 7941 0 1 376,0 II 7942 C) 1 399,6  II 7943 C) 1 422,0  II 7944 0 1 453,5  II 7945 0 ' 1 362,9  II 7946 0 1 389,8  Il 7947 0 1 413,4  ll 7948 0 1 435,8 I 7949 0 \ i 1 467,3  II 7950 0 1 378,7 7951 n 1 405,6 Il 7952 n 1 429,2 Il 7953 C) 1 451,6  II 7955 C) 1 395,7  II 7956 0 1 422,6.  II 7957 0 1 446,2  II 7958 C) 1 412,9 II 7959 'O \ 1 439,8 Il 7960 0 1 956,2 Il 7961 0 1 983,1  II 7962 0) 2 006,7  II 7963 0 2 029,1  Il 7964 o 2 060,6  Il 7965 0 1 970,0  II 7966 C) 1 996,9 Il 7967 0 2 020,5  II 7968 ( l ) 2 042,9  \\ 7969 0 / \ 2 074,4  Il 7970 0 l 1 985,8  II 7971 0 2 012,7  II 7972 0 \ 2 036,3  II 7973 (') 2 058,7  II 7975 C) 2 002,8  II 7976 0 2 029,7 24. 9. 90 Official Journal of the European Communities No L 260/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg   7977 e&gt; 2 053,3  II 7978 O 2 020,0  7979 0 2 046,9  7980 0 I 3 035,4  7981 o 3 062,3  7982 O &lt; 3 085,9  II 7983 (0 3 108,3  || 7984 0 3 139,8  l 7985 o 3 049,2  I 7986 C) 3 076,1  7987 0 3 099,7  7988 O l 3 122,1  I 7990 C) I 3 065,0  l 7991 0 3 091,9  \ 7992 o 3 115,5  \ 7995 o 3 082,0  \ 7996 0 3 108,9 Amounts to be deducted 51xx I 95,5  52xx \ 201,9  . Il 53xx \ 323,0  54xx \ 446,5  || 55xx \ 636,7  56xx \ 923,3  570x \ 1 432,6 II 571x \ 1 432,6 II 572x \ 2 005,7 Il 573x \ . 2 005,7 II 574x \ 2 578,8  Il 5750 \ 2 578,8  Il 5751 2 578,8  II 5760 3 151,8  5761 II 3 151,8 II 5762 II 3 151,8  5765 \ 3 151,8  \\ 5766  3 151,8  II 5770 II 3 151,8  Il 5771 \ 3 151,8  II 5780 \ 3 724,9  5781 \ 3 724,9  5785 l 3 724,9  l 5786 II 3 724,9  \ 579x \ 95,5 24 . 9 . 90No L 260/34 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \  100 kg   I 5808 l 95,5  \ 5809 \ 95,5  I 5818 \ 95,5  5819 I 95,5  582x 95,5  \ 5830 \ 95,5  \ 5831 \ 95,5  \ 5838 201,9  l 584x 201,9  l 585x 201,9  I 586x II 323,0  \ 587x II 323,0  \ 590x .II 446,5  \ 591x Il 446,5  \ 594x 636,7  \ 595x 636,7  \ 596x Il 923,3  597x II 923,3  \ 598x II 1 432,6  \ 599x \ 1 432,6 Amounts to be deducted I 61xx \ 71,1  \ 62xx 150,4  63xx 240,6  I 64xx 332,6  I 65xx 474,2  I 66xx 687,7  \ 670x 1 067,1  671x \ 1 067,1  I 672x II 1 493,9 673x 1 493,9  \ 674x 1 920,7  6750 Il 1 920,7  6751 Il ¢ 1 920,7  I 6760 Il 2 347,5  I 6761 Il 2 347,5  l 6762 Il 2 347,5  I 6765 Il 2 347,5  l 6766 Il 2 347,5  l 6770 Il 2 347,5  6771 Il 2 347,5  \ 6780 Il 2 774,3  \ 6781 II 2 774,3 24 . 9 . 90 Official Journal of the European Communities No L 260/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg   II 6785 Il 2 774,3  II 6786 II 2 774,3  Il 679x ll 71,1  II 6808 Il 71,1  Il 6809 ll 71,1  \ 6818 ll 71,1  \ 6819 ll 71,1  \ 682x \ 71,1  6830 I 71,1  I 6831 \ 71,1  I 6838 \ 150,4  I 684x \ 150,4  I 685x \ ¢ 150,4  I 686x \ 240,6  I 687x \ 240,6  l 690x \ 332,6  I 69 lx \ 332,6  694x \ 474,2  695x \ 474,2  I 696x \ 687,7  697x \ 687,7  698x 1 067,1  i 699x 1 067,1 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x' representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch , its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins t Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 24 . 9 . 90No L 260/36 Official Journal of the European Communities PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Ireland Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ In Esc CN code Table Additionalcode 1509 10 10 15-1 7298 15-1 7299 15-1 7314 1509 10 90 15-2 7709 15-2 7713 15-2 7714 1509 90 00 15-3 7717 15-3 7718 15-3 7719 1510 00 10 15-4 7724 15-4 7729 15-4 7733 1510 00 90 15-5 7734 15-5 7737 15-5 7738  100 kg  918,1 918,1 642,8 1 016,6 741,3 741.3 1 010,0 734,7 734,7 388,7 388,7 113.4 474,3 199,0 199,0 24 . 9 . 90 Official Journal of the European Communities No L 260/37 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal -I -l |-I|-! 1,135 0,963  Milk and milk products   1,039     1,135  0,969 I  Pigmeat -I -l |-lI-I-I I-II-lI-II-l-I  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  .  1,010 1,010 1,039     1,010 1,010 1,058 1,135  0,973 0,973 0,969  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)   1,010 1,039 1,010     1,010 1,135 1,010  0,973 0,969 0,973  Olive oil sector   1,034     1,023     No L 260/38 Official Journal of the European Communities 24 . 9 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 24 September 1990 onwards are in the cases indicated below to be multi ­ plied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Beef and veal Milk and milk products Eggs and poultry 0,172599 0,172599 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned